DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Uppal (US 3819307).
Claim 1;
 	Uppal teaches a hydraulic steering unit (Fig. 2) comprising a housing 14, a spool 10, a sleeve 12 arranged between spool and housing, and a measuring motor B having a number of working chambers 48, wherein a first commutation geometry 78 and a second commutation geometry 79 are arranged between the sleeve and the housing, wherein the commutation geometries are connected to the working chambers of the measuring motor (-via 81) and the housing comprises a first direction port 75, a second direction port 74, a pressure port 72, and a return port 73, wherein one of the commutation geometries is directly connected to the first direction port 78/79.
Claim 2;
Uppal teaches wherein the first commutation geometry is formed exclusively between the sleeve and the housing. (Fig. 3, 78/79)
Claim 3; 
Uppal teaches wherein the first commutation geometry 78 comprises a first circumferential groove (Fig. 7, 78) having a closed bottom, said first circumferential groove being connected to first axial grooves 117 extending in a region of the housing (- 117 enclosed within housing) in which channels open which are connected to the working chambers 74. (Fig. 10)
Claim 4;
Uppal teaches the second commutation geometry 79 comprises a second circumferential groove (Fig. 11 -79 considered as circumferential groove) being connected to second axial grooves 119 extending in the region of the housing (-119 enclosed within housing 14), wherein the second commutation geometry comprises openings to the spool 10. (Fig. 11)
Response to Arguments
Applicant’s arguments, see page 1, filed 04/19/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view Uppal (US 3819307).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be
allowable if rewritten in independent form including all of the limitations of the base claim and any
intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of merit lacks explicit definition of a hydraulic steering system with
capable communication geometry to meet the limitations of “…the second com-
mutation geometry connects the pressure port to the measuring motor when spool and
sleeve are rotated relatively to each other in one direction and connects the tank port to
the measuring motor when spool and sleeve are rotated relatively to each other in the
opposite direction.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H./Examiner, Art Unit 3611                        


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611